NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       OCT 4 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 GARY B. JEFFERSON,                               No.   14-56297

                  Plaintiff-Appellant,            D.C. No. 2:14-cv-01345-GW-CW

   v.
                                                  MEMORANDUM*
 TIME WARNER CABLE, INC.; TIME
 WARNER CABLE, LLC,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                           Submitted September 27, 2016**

Before:       TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

        Gary B. Jefferson appeals pro se from the district court’s judgment

dismissing his employment action alleging claims under Title VII and California

law. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s dismissal on the basis of res judicata. Stewart v. U.S. Bancorp, 297 F.3d
953, 956 (9th Cir. 2002). We affirm.

      The district court properly dismissed Jefferson’s action as precluded by the

doctrine of res judicata because Jefferson’s claims could have been raised in his

prior action, which resulted in a final judgment. See id. (stating requirements of

res judicata under federal law). Contrary to Jefferson’s contention, the continuing

tort doctrine does not apply to this action.

      The district court did not abuse its discretion in dismissing Jefferson’s action

without leave to amend because amendment would be futile. See Serra v. Lappin,

600 F.3d 1191, 1195, 1200 (9th Cir. 2010) (setting forth standard of review and

factors for a district court to consider in determining whether to grant leave to

amend).

      AFFIRMED.




                                           2                                   14-56297